DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 23, 2021 has been entered.
Response to Amendment
The Amendment filed February 23, 2021 has been entered. Claims 1 – 3 are pending in the application. The amendment to the claims have overcome the 112 rejections set forth in the last Final Action mailed December 21, 2020.
Claim Objections
Claims 1 – 3 are objected to because of the following informalities. Appropriate correction is required.
Claim 1, line 11: “a circumferential direction” should read --the circumferential direction--.
Claims 2 and 3 are objected to for being dependent on claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki, Kenji (US 2003/0039544 – herein after Yamazaki).
In reference to claim 1, Yamazaki discloses a magnetically driven centrifugal pump (shown in fig. 1) having an axis of impeller rotation (see fig. A below), the magnetically driven centrifugal pump comprising: 
a pump case (2); 
an open vane impeller (11) in the pump case rotatably mounted about the axis of impeller rotation; 
a stuffing box (1+5) including a stuffing box outer (5; element 5 is considered “outer” in radial direction, i.e. being on outside with respect to 1) being fixed relative to the pump case (2) and a stuffing box inner (1; element 1 is considered “inner” in radial direction, i.e. being on inside with respect to 5), the stuffing box outer (5) including a first thread (see fig. A below) fixed relative to the stuffing box outer and extending in a circumferential direction about the axis of impeller rotation, the stuffing box inner (1) including a respective second thread (see fig. A below) threadedly engaged with the first thread and thereby forming a threaded connection with the first thread, the second thread fixed relative to the stuffing box inner and extending in a circumferential direction about the axis of impeller rotation (as seen in the fig. 1); 
a rotor (shaded region in fig. A below + shaft 8) axially fixed and rotatably mounted about the axis of impeller rotation in the stuffing box inner (1), the impeller 
a drive (see fig. A below) including a drive output (drive output = amount of magnetic field produced by the coils of the motor) rotatably mounted about the axis of impeller rotation;
a magnetic coupling (i.e. a coupling that transfers torque using a magnetic field rather than a physical mechanical connection) between (in radial direction) the rotor (shaded region in fig. A below + shaft 8) and the drive output (the magnetic field generated by the coils of the stator rotates the magnet of the rotor, thus constituting a magnetic coupling as claimed); and
a canister (see fig. A below) fixed to the stuffing box (1) and extending through the magnetic coupling to isolate the rotor from the drive (as seen in the figure 1).

    PNG
    media_image1.png
    1790
    1456
    media_image1.png
    Greyscale

Figure A: Edited fig. 1 of Yamazaki to show claim interpretation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki in view of Chen, Weijia (CN 104179693 – herein after Chen).
Yamazaki teaches the pump, wherein the rotor is concentric with and inwardly of the drive output at the magnetic coupling in the stuffing box (i.e. rotor is concentric and is inwardly {in radial direction} of the stator).
Yamazaki does not teach the pump, wherein the rotor is concentric with and outwardly of the drive output at the magnetic coupling in the stuffing box (i.e. rotor is concentric and is outwardly {in radial direction} of the stator).
However, Chen teaches the magnetic driven pump, wherein (in fig. 2) the rotor (5) is concentric with and outwardly of the drive output (4) at the magnetic coupling in the stuffing box (7) {i.e. rotor is concentric and is outwardly {in radial direction} of the stator}.
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to modify the drive arrangement in the pump of Yamazaki such that the rotor is concentric with and outwardly of the drive output at the magnetic coupling in the stuffing box using the teaching of Chen In re Einstein, 8 USPQ 167. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitation of locating the rotor outwardly of the stator.
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior arts on record alone or in combination specifically fails to teach “a journal impeller bushing aligned radially between the impeller and the stuffing box inner”, as in claim 3 (emphasis added).
Response to Arguments
The arguments filed February 23, 2021 have been fully considered but they are moot. The amendment to independent claim 1 changed the scope of the claim. As a result, a new grounds of rejection has been made in view of newly found references of Yamazaki and Chen.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467.  The examiner can normally be reached on M-F 8 AM-5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/CHARLES G FREAY/           Primary Examiner, Art Unit 3746                                                                                                                                                                                             


/CHIRAG JARIWALA/Examiner, Art Unit 3746